PER CURIAM.
Justice Brock was absent on account of illness and did not participate in the consideration and decision of this case. The remaining six justices are equally divided as to whether the trial court prejudicially erred in refusing to excuse juror Raymond Simmons for cause, thus forcing defendant to use a peremptory challenge to remove him. In accordance with the usual practice and long established rule, this equal division requires that the judgment of the trial court be affirmed without becoming a precedent. Mortgage Co. v. Real Estate, Inc., 297 N.C. 696, 256 S.E. 2d 688 (1979); Townsend v. Railway Co., 296 N.C. 246, 249 S.E. 2d 801 (1978); Sharpe v. Pugh, 286 N.C. 209, 209 S.E. 2d 456 (1974); State v. Johnson, 286 N.C. 331, 210 S.E. 2d 260 (1974); Parrish v. *270Publishing Company, 271 N.C. 711, 157 S.E. 2d 334 (1967); Burke v. R.R., 257 N.C. 683, 127 S.E. 2d 281 (1962); State v. Smith, 243 N.C. 172, 90 S.E. 2d 328 (1955); James v. Rogers, 231 N.C. 668, 58 S.E. 2d 640 (1950); Parsons v. Board of Education, 200 N.C. 88, 156 S.E. 244 (1930); Hillsboro v. Bank, 191 N.C. 828, 132 S.E. 657 (1926); McCarter v. Railway Co., 187 N.C. 863, 123 S.E. 88 (1924). It is so ordered, no error appearing with respect to the remaining assignments.
Affirmed.
Justice BROCK did not participate in the consideration and decision of this case.